DETAILED ACTION
This Office Action is responsive to the Amendment filed 2 August 2022.  Claims 

1, 3-9 and 23-34 are now pending.  The Examiner acknowledges the amendments to 

claims 1 and 8 as well as the cancellation of claims 2 and 10-22 and the addition of 

claims 23-34.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an applicator” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  The drawings as to “an applicator” are unclear as reference character 108 describes each of: “PEMF applicator”; “EF stimulator” and “stimulator” as noted below; and reference character 108 in Fig. 1 is shown as a disk, which would not follow the claimed language of an applicator “shaped as a triangular pyramid”.  Though Figs. 2A-2D show lines that create a triangular pyramid, there is nothing to indicate that these lines are part of an applicator which is “shaped as a triangular pyramid”.  Figs. 2A-2D do not contain a reference character indicating “an applicator”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate “PEMF applicator”; “EF stimulator” and “stimulator”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 2B shows two instances of reference character 208, which is indicated as a double coil per paragraph [0081]. However, the top reference character 208 in Fig. 2B appears to point to an apex of a pyramid, and not a double coil (as bottom reference character 208 appears to point to).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 30-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilmoniemi et al. (U.S. Pub. No. 2014/0357935).  Regarding claim 1, Ilmoniemi et al. (hereinafter Ilmoniemi) discloses a pulsed electric field stimulation (EFS) apparatus for treatment of cancer, the apparatus comprising: an applicator 90, comprising: a first coil (of module 93b) provided to the applicator in a first plane; a second coil (of module 93c) provided to the applicator in a second plane; and a third coil (of module 93d) provided to the applicator in a third plane, wherein each of the first, second and third planes are arranged in the applicator such that a straight line drawn perpendicular from each coil defines an intersection of the lines vertically below the applicator at a point (Fig. 9, [0096] and [0099]; the flat, planar coils would create a straight line drawn perpendicular from each coil to define an intersection of the dashed lines vertically below the applicator at a point, as shown below) where a stimulating electrical field from each of the first, second and third coils is at a maximum value.  It is noted that this last clause is interpreted as intended use, which the apparatus of Ilmoniemi would be capable of due the current being passed through each coil winding in reverse, as well, generating a resultant electric field anywhere within a 360 degree range [0040].  Further, adjustment of each coil positioning enables control of the resultant electric field [0056].  
[AltContent: textbox ([img-media_image1.png])]

[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]





Regarding claim 4, the apparatus further comprises a first actuator (module 93b) coupled to the applicator to articulate the applicator in a first axis via hinge 92a/b (Fig. 9 and [0099]). Regarding claim 5, the apparatus further comprises a second actuator (module 93c) coupled to the applicator to articulate the applicator in a second axis via hinges 92b/c, wherein the second axis is perpendicular to the first axis (Fig. 9 and [0099]). Regarding claims 6 and 7, the apparatus further comprises a third actuator (module 93e) coupled to the applicator to articulate the applicator in a rotational axis via hinge 92d (Fig. 9 and [0099]).  Regarding claim 9, the apparatus further comprises a computer coupled to the applicator and configured to energize each of the first, second and third coils of the applicator during a treatment regimen ([0084]-[0087]).
Regarding claim 30, llmoniemi discloses a pulsed electric field stimulation (EFS) apparatus for treatment of cancer, the apparatus comprising: an applicator 90, comprising: a first coil (of module 93a) provided to the applicator in a first plane; a second coil (of module 93c) provided to the applicator in a second plane; and a third coil (of module 93e) provided to the applicator in a third plane, wherein each of the first, second and third planes are mutually orthogonal to one another (Fig. 9, [0096] and [0099]); a first actuator (module 93a) coupled to the applicator to articulate the applicator in a first axis via hinge 92a (Fig. 9 and [0099]); and a second actuator (module 93c) coupled to the applicator to articulate the applicator in a second axis via hinges 92b/c, wherein the second axis is perpendicular to the first axis (Fig. 9 and [0099]). 
Regarding claims 31 and 32, the apparatus further comprises a third actuator (module 93e) coupled to the applicator to articulate the applicator in a third axis (or rotational axis) via hinge 92d (Fig. 9 and [0099]). Regarding claim 34, the apparatus further comprises a computer coupled to the applicator and configured to energize each of the first, second and third coils of the applicator during a treatment regimen ([0084]-[0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 23-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ilmoniemi et al. (U.S. Pub. No. 2014/0357935) in view of Mishelevich et al. (U.S. Pub. No. 2007/0260107).  Regarding claim 3, Ilmoniemi discloses the invention as claimed, see rejection supra; however Ilmoniemi fails to disclose wherein the applicator is shaped as a triangular pyramid, and wherein each of the first, second and third coils is disposed on a separate plane of the triangular pyramid. Mishelevich discloses a deep brain stimulation device, wherein three coils 550,560,570 disposed in separate planes may be arranged in an array in a “helmet” 500 type of configuration that forms a triangular pyramid which conforms to the head of the patient for targeted stimulation (Fig. 5, [0080] and [0101]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape a helmet applicator as taught by Ilmoniemi, as a triangular pyramid as suggested by Mishelevich as Ilmoniemi recognizes the necessity of a helmet applicator for conformance of the coils to the shape of the skull ([0097] and [0099]) and Mishelevich teaches that an applicator formed as a triangular pyramid enables conformance of the coil array to the surface of the head, which minimizes energy loss within space outside the body and the chance of stimulating sensitive non-target structures [0084].  
Regarding claim 8, Ilmoniemi discloses the invention as claimed, see rejection supra; however Ilmoniemi fails to disclose wherein the apparatus further comprises a computer coupled to the applicator and configured to control movement of the applicator during a treatment regimen. Mishelevich discloses a deep brain stimulation device, wherein an applicator array 500 comprised of three coils 550,560,570 (Fig. 5 and [0080]) may be controlled by controlling motors associated with a robotic positioning system such as power and control system 6 ([0097] and Figs. 1A and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer coupled to an applicator and configured to control movement of such as taught by Mishelevich, into a system for properly positioning an array of coils for brain stimulation as suggested by Ilmoniemi as Ilmoniemi recognizes that changes in the coil array system may be motorized ([0097]-[0098]) and Mishelevich teaches that controlling motors of a robotic positioning system may be associated with the array to enable such changes ([0097] and Figs. 1A and 6).  
Regarding claim 23, Ilmoniemi discloses a pulsed electric field stimulation (EFS) apparatus for treatment of cancer, the apparatus comprising: an applicator 90, comprising: a first coil (of module 93b) provided to the applicator in a first plane; a second coil (of module 93c) provided to the applicator in a second plane; and a third coil (of module 93d) provided to the applicator in a third plane, wherein each of the coils is disposed on a separate plane (Fig. 9).  However, Ilmoniemi fails to disclose wherein the applicator is shaped as a triangular pyramid, and the separate planes of the coils are separate planes of the triangular pyramid. Mishelevich discloses a deep brain stimulation device, wherein three coils 550,560,570 disposed in separate planes may be arranged in an array in a “helmet” 500 type of configuration that forms a triangular pyramid (loops of the coils have a “triangular configuration” [0085]) which conforms to the head of the patient for targeted stimulation (Fig. 5, [0080] and [0101]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape a helmet applicator as taught by Ilmoniemi, as a triangular pyramid as suggested by Mishelevich as Ilmoniemi recognizes the necessity of a helmet applicator for conformance of the coils to the shape of the skull ([0097] and [0099]) and Mishelevich teaches that an applicator formed as a triangular pyramid enables conformance of the coil array to the surface of the head, which minimizes energy loss within space outside the body and the chance of stimulating sensitive non-target structures [0084].  
Regarding claim 24, the apparatus of Ilmoniemi further comprises a first actuator (module 93b) coupled to the applicator to articulate the applicator in a first axis via hinge 92a/b (Fig. 9 and [0099]). Regarding claim 25, the apparatus of Ilmoniemi further comprises a second actuator (module 93c) coupled to the applicator to articulate the applicator in a second axis via hinges 92b/c, wherein the second axis is perpendicular to the first axis (Fig. 9 and [0099]).
Regarding claims 26 and 27, the apparatus of Ilmoniemi further comprises a third actuator (module 93e) coupled to the applicator to articulate the applicator in a rotational axis via hinge 92d (Fig. 9 and [0099]).  
Regarding claim 28, Ilmoniemi discloses the invention as claimed, see rejection supra; however Ilmoniemi fails to disclose wherein the apparatus further comprises a computer coupled to the applicator and configured to control movement of the applicator during a treatment regimen. Mishelevich discloses a deep brain stimulation device, wherein an applicator array 500 comprised of three coils 550,560,570 (Fig. 5 and [0080]) may be controlled by controlling motors associated with a robotic positioning system such as power and control system 6 ([0097] and Figs. 1A and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer coupled to an applicator and configured to control movement of such as taught by Mishelevich, into a system for properly positioning an array of coils for brain stimulation as suggested by Ilmoniemi as Ilmoniemi recognizes that changes in the coil array system may be motorized ([0097]-[0098]) and Mishelevich teaches that controlling motors of a robotic positioning system may be associated with the array to enable such changes ([0097] and Figs. 1A and 6).
Regarding claim 29, the apparatus of Ilmoniemi further comprises a computer coupled to the applicator and configured to energize each of the first, second and third coils of the applicator during a treatment regimen ([0084]-[0087]).
Regarding claim 33, Ilmoniemi discloses the invention as claimed, see rejection supra; however Ilmoniemi fails to disclose wherein the apparatus further comprises a computer coupled to the applicator and configured to control movement of the applicator during a treatment regimen. Mishelevich discloses a deep brain stimulation device, wherein an applicator array 500 comprised of three coils 550,560,570 (Fig. 5 and [0080]) may be controlled by controlling motors associated with a robotic positioning system such as power and control system 6 ([0097] and Figs. 1A and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer coupled to an applicator and configured to control movement of such as taught by Mishelevich, into a system for properly positioning an array of coils for brain stimulation as suggested by Ilmoniemi as Ilmoniemi recognizes that changes in the coil array system may be motorized ([0097]-[0098]) and Mishelevich teaches that controlling motors of a robotic positioning system may be associated with the array to enable such changes ([0097] and Figs. 1A and 6).  

Response to Arguments
Applicant’s arguments filed 2 August 2022 with respect to the rejection of claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments filed 2 August 2022 with respect to the rejection of claims 1, 4-7 and 9 under 35 U.S.C. 102(a)(1) citing Illmoniemi (‘935) have been fully considered and are not persuasive.  First, Applicant contends that claim 1 has been amended to incorporate the limitations of dependent claim 2 with the slight removal of the phrase “mutually orthogonal,” and therefore claims 1 and 3-9 are believed to be in condition for allowance.  However, this argument is not persuasive.  The indication of allowable subject matter in claim 2 was dependent upon the limitation of “mutually orthogonal” as noted in the previous Office action under “Allowable Subject Matter”.  Therefore, inclusion of the phrase “mutually orthogonal” is required in order to indicate such allowance.  
Regarding new claim 23 and original claims 1 and 3, Applicant contends that Mischelevich shows clearly that the applicator 500 is a partial hemispherical curved shape, which is not a triangle as there are no planar sides whatsoever.  However, this argument is not persuasive.  Due to the coils being planar, and a radial component resulting from the coil which is perpendicular to the plane of the coil face ([0020] and [0021]), the applicator would comprise a planar side for retention of a planar coil.  (Also see planar coils of Fig. 1B).  Further, Mischelevich discloses that a shape comprising the loops has a triangular configuration [0085], which would anticipate an applicator “shaped as a triangular pyramid” with an imaginary line drawn from each side, connecting under element 575 to indicate a base of the pyramid, as best as can be understood in light of the specification and the objection to the drawings.  
Regarding new claim 30 and original claims 1, 4 and 5, Applicant contends that Illmoniemi does not disclose any actuators that actuate the applicator in any axis as the applicator is merely placed atop the user’s head and remains stationary during treatment.  However, this argument is not persuasive.  
In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., any actuators that actuate the applicator during treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not recite any language indicating actuator of any component during treatment.  In view of the foregoing, the rejection of claims 1, 4-7 and 9 under 35 U.S.C. 102(a)(1) citing Illmoniemi (‘935) has been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791